Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-23 are pending.

Election/Restrictions
Applicant’s election without traverse of the species of variety 96.5.6 in the reply filed on 23 June 2022 is acknowledged.
Claims 2, 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 3 and 6-23 are currently examined.

Claim Objections
In claim 6, line 1, the limitation “comprise” should be replaced with --comprising--.
In claims 8, 9, 10, 18 and 19 the limitation “further” should be replaced with          --additional-- prior to the limitation “characteristic” to be consistent with the claim language of claims 6 and 7.
Appropriate action is required. 




Improper Markush Grouping

Claims 1 and 6-23 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
The claims are drawn to different varieties where undisclosed genotypes or different combinations of genotypes (i.e., different genes or combinations of genes) produce an increase in seed protein content and a semi-dwarf height.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-13, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 3, 6-13, 16 and 19 are drawn broadly drawn to an A. magna plant that includes a statistically significant increase in seed protein content as compared to the variety Leggett and a semi-dwarf height resulting from a genotype of combination of genotypes found in variety 96.5.6, and wherein said plant further comprises at least one genotypic trait.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
The specification describes that several tetraploid oat lines were developed displaying one or more traits suitable for cultivation using one or more standard farming practices: these lines were designated 96.5.6, 96.5.34, 96.5.55 and 100.2.235 (p. 13, ¶ 0052). These lines displayed spring habit with erect growth and short stature. Lines 96.5.6 and 96.5.34 contained yellow and hairless lemma, while 100.2.235 lemmas are yellow-to-gray and glabose (p. 13, ¶ 0052).
The specification describes that total seed yield and shattering varied among cultivatable tetraploid oat lines in addition to plant heights and fatty acid content profiles (p. 14, Table 1; see also p. 15, Table 2; see p. 29, Tables 7 and 8).
However, the specification fails to adequately describe a representative number species of plants from the broad genus of A. magna varieties that have a statistically significant increase in seed protein content as compared to the variety Leggett and a semi-dwarf height resulting from a genotype of combination of genotypes found in variety 96.5.6. Additionally, the specification fails to describe, in fact, a representative number of genotypic traits associated with the deposited variety. 
This issue is compounded by the fact that the plants of the instant invention may be obtained by mutation or genetic engineering to introduce variability such that different mutations may result in new or improved traits and thus have a differing underlying genetic basis (p. 11, ¶ 0043; see also p. 12, ¶ 0048), while protein content phenotype varies in each of the deposited lines.
In the instant matter, the claims are written in substantially functional language (i.e., particular phenotypes) without describing, in fact, the structures that confer these phenotypes (i.e., the genotypes or combination of genotypes in one or more types of oat varieties). Moreover, the claims do not require any of the genome of the deposited variety or shared identical nucleic acid sequences: they encompass any mutation or alteration to genotypes or combinations thereof that are found in said varieties and thus encompass an extensive genus of plants.
This description is critical because as indicated above, possession of the invention may be demonstrated by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics.
However, the specification fails to provide this description, and further fails to provide examples of a single species that differs from the deposited lines. In fact, rather than describing the particular genotypes or combinations thereof, the specification describes that the plants as claimed have greater than 50% allele sharing (p. 38, ¶ 0089).
An adequate description is required in view of Peterson et al, which describes that environmental growth conditions and oat variety genotypes affect agronomic characteristics, for example, oil content, and that interaction of genotypes with the environment are important for most of the traits that were measured (2005, Crop Sci., 45:1249-1255, p. 1251, col. 2; see Table 2; see also Abstract; see p. 1254, col. 2, par. 2).
Moreover, the art fails to describe the successful introduction of the semi-dwarf phenotype of A. sativa into A. magna over an extended period of time (e.g., see Ladizinsky, 1995, Theor. Appl. Genet., 91:639-646, p. 644, col. 1, ¶ 1, 645, col, 1, ¶ 1; see also Ladizinksy, 2014, Development of Protein Rich Terapliod Oat-Current State and Prospects, The Hebrew University of Jerusalem Israel; see pages 10 and 11).
Here, the specification only describes the deposited variety designated 96.5.6, but fails to describe what distinguishes the instantly claimed plants from those of the prior art: the particular genotypes or combination of genotypes that give rise to A. magna comprising both increased protein content as found in wild A. magna and the semi-dwarf height as found in A. sativa.
Thus, the skilled practitioner would not be of the opinion that Applicant possesses the genus of plants as broadly claimed because it would be recognized that changes in the environment, or the genotype of the particular oat variety, can alter the seed protein content, the oleic/linoleic ratio and the seed iron or folic acid content as opposed to the genetic structure of the plant, and because high protein content is comprised at the expense of high seed protein content (see Germier et al, Report of a Working Group on Avena, European Cooperative Progreamme for Plant Genetic Resources, Sixth Meeting, 19-22 October 2010
Applicant should note that the written description requirement serves to warn an innocent purchaser of the infringement of a patent, and conversely requires the patentee to distinguish the invention in the disclosure, and thus prevents the inventor from practicing upon the credulity or fears of other persons or from pretending that the invention is more than what it is. see Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115.
	These claims are “reach through” claims in which Applicant has only described a starting material and at least one method step, but has not described the resulting product such that the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art would not readily envision the members of the claimed genus.  (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
	Here, the claims are considered reach through claims because the specification has only described the starting material, namely, the deposited varieties. However, the specification has not described how the plants as claimed can be predictably produced because the genes or combinations of genes yielding the functional characteristics/phenotypes as claimed have not been described.
Therefore, in light of the failure of the specification to describe the genotypes or combination of genotypes, the lack of working examples, and the state of the art which describes that the plant as claimed has not been obtained, the skilled practitioner would not be of the opinion that Applicant possesses the genus of plants as encompassed by the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 6-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,905,062 B2 (referred to herein as ‘062). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Instant claims are drawn broadly drawn to an A. magna plant that includes a statistically significant increase in seed protein content as compared to the variety Leggett and a semi-dwarf height resulting from a genotype of combination of genotypes found in variety 96.5.6.
‘062 claims A. magna variety 96.5.6, a tetraploid variety essentially derived therefrom and a variety that included traits that are inherited from said variety (claims 1-3).
	Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to arrive at the plant as claimed because the deposited variety in ‘062 comprises the same genes and genotypes as instantly claimed.

Conclusion
No claim is allowed. 
The closest prior art is Ladizinsky (1995, Theor. Appl. Genet., 91:639-646) and Ladizinksy (2014, Development of Protein Rich Terapliod Oat-Current State and Prospects, The Hebrew University of Jerusalem Israel), which teaches introducing commercially desirable traits of domesticated A. sativa into A. magna plants having high protein content and provides motivation for doing so. 
	However, there would be no reasonable expectation of success in obtaining the semi-dwarf plant and high protein content in light of the fact that the latter is compromised at the expense of the former (e.g. see Germier et al, Report of a Working Group on Avena, European Cooperative Progreamme for Plant Genetic Resources, Sixth Meeting, 19-22 October 2010).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662